DETAILED ACTION
This communication is responsive to the application, filed January 7, 2021.  Claims 1-21 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 7, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 9,870,248 B2) in view of Nelson (US 7,484,208 B1).

As per claim 1:  A method comprising:
receiving, by a first computer system, a first portion of dirty data created by an application previously running on a second computer system, wherein the dirty data is maintained in a persistent storage or memory of the second computer system, and wherein the receiving is performed in response to a determination that the application has failed on the second computer system;
Tsirkin discloses [col. 1, lines 62-67] in a virtualized environment, a hypervisor may detect when a VM modifies memory by using dirty page tracking.  A hypervisor may need to monitor when a VM modifies memory in order to copy the state of the VM for failover purposes (sending dirty data in response to a failure).
storing, by the first computer system, the first portion in a persistent storage or memory of the first computer system;
restarting, by the first computer system, the application on the first computer system; and
subsequently to the restarting:
receiving, by the first computer system, one or more additional portions of the dirty data; and
storing, by the first computer system, the one or more additional portions in the persistent storage or memory of the first computer system.
Tsirkin discloses receiving and transmitting memory pages from source side to destination side, but fails to explicitly disclose receiving additional portion subsequent to restarting the application.  Nelson discloses a similar method, which further teaches [col. 13, lines 31-56] while the source VM is running, copying pages from the source VM to the destination VM.  Once the source VM is suspended the remaining pages can be copied to the destination VM in two different ways.  If they are transferred after the destination VM is resumed (subsequent to the restarting), then the dirty pages may be paged in either on demand or asynchronously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsirkin with that of Nelson.  One would have been motivated to send additional portions of the dirty data subsequent to the restarting because it allows to minimize the time that the migrated VM is unavailable [Nelson; col. 8, lines 22-31].

As per claim 2:  The method of claim 1 wherein the receiving comprises reading the first portion from the persistent storage or memory of the second computer system.
Tsirkin discloses [col. 1, lines 62-67] in a virtualized environment, a hypervisor may detect when a VM modifies memory by using dirty page tracking.  A hypervisor may need to monitor when a VM modifies memory in order to copy the state of the VM.

As per claim 3:  The method of claim 1 wherein the receiving comprises reading the first portion from a storage system shared by the first computer system and the second computer system.
Nelson discloses [col. 14, lines 33-41] in the preferred embodiment the source and destination servers share the storage where the source and destination VMs disks reside.

As per claim 4:  The method of claim 1 wherein, subsequently to restarting the application on the first computer system, the restarted application makes an attempt to access a portion of the dirty data that has not yet been received and stored in the persistent storage or memory of the first computer system.
Nelson discloses [col. 12, lines 50-61] if any of the pages that were transferred are modified, then the page is marked as modified.  The marking may be done simply by setting a bit in a table or vector.  The first time the destination VM touches any page that has not been copied to the destination machine, it will require a network page fault to the source machine.  This fault is then used as a signal to immediately transfer the needed pages.  

As per claim 5:  The method of claim 4 further comprising, in response to the attempt:
checking, within a bitmap associated with the dirty data, whether a bit corresponding to the portion is set;
if the bit is set, reading and storing the portion in the persistent storage or memory of the first computer system; and
if the bit is not set, waiting until the bit is set.
Nelson discloses [col. 12, lines 50-61] if any of the pages that were transferred are modified, then the page is marked as modified.  The marking may be done simply by setting a bit in a table or vector.  The first time the destination VM touches any page that has not been copied to the destination machine, it will require a network page fault to the source machine.  This fault is then used as a signal to immediately transfer the needed pages.  

As per claim 6:  The method of claim 5 wherein the bitmap is maintained on a storage system shared by the first computer system and the second computer system.  
Nelson discloses [col. 12, lines 50-61] the marking may be done simply by setting a bit in a table or vector.  Nelson further discloses [col. 14, lines 33-41] in the preferred embodiment the source and destination servers share the storage where the source and destination VMs disks reside.

As per claim 7:  The method of claim 6 wherein the bit is set by the second computer system after the second computer system has copied the portion from the persistent storage or memory of the second computer system to the storage system.
Nelson discloses [col. 12, lines 50-61] if any of the pages that were transferred are modified (by the source serve), then the page is marked as modified.  The marking may be done simply by setting a bit in a table or vector.  

As per claims 8-14:  Although claims 8-14 are directed towards a medium claim, they are rejected under the same rationale as the method claims 1-7 above.

As per claims 15-21:  Although claims 15-21 are directed towards a system claim, they are rejected under the same rationale as the method claims 1-7 above.

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20080222375 A1 – Kotsovinos discloses method for transferring storage data of a virtual machine to be migrated from a first host device to a second host device and transferring, to the second host device while the virtual machine is running on the first host device, the disk image and any changes made.  
·         US 20130060947 A1 – Nelson discloses a source virtual machine hosted on a source server is migrated to a destination VM on a destination server without first powering down the source VM.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114